Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. Applicant’s election without traverse of Group I in the reply filed on November 29, 2021 is acknowledged. The Applicant’ election of a species primer set (set-29) is acknowledged. A set includes two or more primers. Thus, two primer sequences (SEQ ID Nos. 126 and 131) of set-29 are considered for the examination.
                                                Status of the Application
2.  Claims 1-2, 36 and 83 along with the primer set SEQ ID NO: 126 and 131 are considered for examination. The claims 9, 12, 14, 16, 1820, 22, 24, 26, 28, 30, 32, 34, 40, 45-46, 54 and 89-91 are withdrawn from further consideration as being drawn to non-elected claims. Claims 3-8, 10-11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37-39, 41-44, 47-53, 55-82, 84-88 and 92 were canceled.
                                            Objection to the specification
3.    The disclosure is objected to because of the following informalities: 
       The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see para 0053). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
    Claims 1-2, 36 and 83 are rejected under 35 U.S.C. 101 because based on the guidelines the claimed invention is directed to a primer sequences, a statutory category. Claims 1-2, 36 and 83 recite a judicial exception (law of nature) without significantly more because claims recite primer sequences (product of nature) of a beta actin gene which is considered as law of nature products that exists in nature. This judicial exception is not integrated into a practical application because the judicial exception is
not markedly different from the natural product. The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception because beta actin gene comprising primer sequences exist in nature. The claimed sequences are not sufficient to transform the nature of the claimed product because they consist of the sequences existing in naturally occurring beta actin gene sequence (Knudsen (US 2017/0283884)). The additional elements (kit) do not add anything significantly more to the sequences because said kit format are well-understood, routine, conventional activity already engaged in by the scientific community (Knudsen (US 2017/0283884). The additional elements, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. Further the additional elements (probe, fluorophore labels) in the dependent claims do not add anything significantly more to the sequences because said additional elements are well-
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 36 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (US 2017/0283884) in view of Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, page 1757-1761, 1990).
Knudsen teach a beta actin gene sequence comprising the primer sequences of SEQ ID NO: 126 and 131 (SEQ ID NO: 827 of Knudsen comprises the sequences of 
Sequence NO ACTB AFFX- SEQ ID NO: 827
TGATATCGCCGCGCTCGTCGTCGACAACGGCTCCGGCATGTGCAAGGCCGGCTTCGCGGG CGACGATGCCCCCCGGGCCGTCTTCCCCTCCATCGTGGGGCGCCCCAGGCACCAGGGCGT  GATGGTGGGCATGGGTCAGAAGGATTCCTATGTGGGCGACGAGGCCCAGAGCAAGAGAGG
                                                                               SEQ ID No: 131
CATCCTCACCCTGAAGTACCCCATCGAGCACGGCATCGTCACCAACTGGGACGACATGGA GAAAATCTGGCACCACACCTTCTACAATGAGCTGCGTGTGGCTCCCGAGGAGCACCCCGT GCTGCTGACCGAGGCCCCCCTGAACCCCAAGGCCAACCGCGAGAAGATGACCCAGATCAT 
                                                                        SEQ ID No: 126
GTTTGAGACCTTCAACACCCCAGCCATGTACGTTGCTATCCAGGCTGTGCTATCCCTGTA CGCCTCTGGCCGTACCACTGGCATCGTGATGGACTCCGGTGACGGGGTCACCCACACTGT GCCCATCTACGAGGGGTATGCCCTCCCCCATGCCATCCTGCGTCTGGACCTGGCT.
          With reference to claims 2, 36, 83, Knudsen teach that a probe labeled with fluorescent labels (para 0120-0121, 0246) and a kit comprising primers (para 0276-0279, 281).
     Although Knudsen teach a beta actin gene comprising the sequences of SEQ ID No: 126 and 131, however, Knudsen did not specifically teach primers.
Lowe et al. teach a method for designing primers and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of 
    It would have been prima facie obvious to a person of ordinary skill in the art
before the effective filing date of the invention to combine the beta actin gene sequence as taught by Knudsen with a step of generating or designing primers or primers / probe from a known sequence as taught by Lowe et al. to achieve the claimed primers. The ordinary artisan would have motivated to combine the known sequence to generate primer pair and probe as claimed. The ordinary artisan would have a reasonable expectation of success that the combination would result in said claimed primers because the sequence of beta actin gene is known as taught by Knudsen and
generating primers or primer pairs from a known sequence as taught by Lowe et
al. would generate primers or primer pair/probe to amplify and detect the target nucleic
acid of beta actin gene, wherein Lowe et al. explicitly taught that all primers designed
from known sequences were experimentally tested and the results showed that all the
amplification products specified by the primers are of the predicted size (see page 1760,
col, 2, paragraph 1). Further, selection of specific oligonucleotides (primers/probe) for
specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide, which routine optimization parameters are explicitly recognized in Lowe et al. (see page 1760, col. 2, paragraph 1) which clearly shows that every primer or primer pair/probe would have a reasonable expectation of success and such a modification of the composition is considered obvious over the cited prior art.
                                                  Conclusion
           No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637